Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Specification, 
page 20, at the very end of line 1, changed “16” to –15--. 

In claim 1, 
line 16, changed “panel” to – part --.
In claim 12, 
line 1, change “tap” to – gap --.
In claim 13, 
line 3, changed “door” to –frame--.

3.	The following is an examiner’s statement of reasons for allowance:  prior art of record fails to show or fairly suggest the combination as claimed, including a hinge for mounting a door panel having a door edge on a door frame having a frame edge juxtaposed with and confronting the door edge in a closed position of the door with the door and frame edges delimiting a gap; wherein the hinge comprises: a door part fixed to the door edge and defining first and second parallel door axes in the gap between the door edge and frame edge; a frame part fixed to the frame edge and defining first and second parallel frame axes recessed in the door frame and offset from the gap;  a first link having one end pivoted on the door part at the first door axis and an opposite end pivoted on the frame part at the first frame axis; a second link separate from the first link and having one end pivoted on the door part at the second door axis and an opposite end pivoted on the frame part at the second frame axis, whereby the door is pivotal from the closed position through at least 135° to an open position.  As clearly stated in the disclosure, for examples, the second link separated from the first link, with no connection between the links, enables the door to pivot through at least 135° to an open position.  Further, by fastening the door part to the door edge in the gap, in the closed position the door part does not extend out of the door gap in the direction perpendicular to the door panel.  Further, by disposing the door axles within the gap between the door and frame edges, the door part can be attached to the door in a simple manner by screwing to the flat door edge, without the need for previous processing in the form of mortices.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
May 3, 2022